Peb Curiam:
The defendant concedes that he has failed to comply with the order of the court, and plaintiff is entitled to enforce it. There is no possible excuse presented, and the order appealed from must, therefore, be reversed, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Present—Ingraham, P. J., McLaughlin, Scott, Miller and Dowling, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Order to be settled on notice.